United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1024
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Todd Christopher Smith

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                            Submitted: August 30, 2013
                             Filed: September 5, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Todd Smith appeals the district court’s1 judgment entered after a jury found him
guilty of sexual exploitation of a minor, in violation of 18 U.S.C. § 2251(a) and (e).


      1
      The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri.
The district court sentenced him to life in prison. Smith’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), raising
claims that insufficient evidence supported the conviction; that the conviction violated
Smith’s rights under the First Amendment Free Exercise Clause; that enactment of
section 2251 exceeded Congress’s authority under the Commerce Clause; and that the
court erred in sentencing Smith to life in prison. In his pro se brief, Smith also raises
the Commerce Clause argument, and argues further that the district court did not have
jurisdiction because 18 U.S.C. § 3231 was not validly enacted, and that counsel was
ineffective for not moving to suppress the search of his cell phone.

       We hold that the evidence was sufficient, particularly because Smith admitted
to the elements of the crime at trial. See United States v. Coutentos, 651 F.3d 809,
823 (8th Cir. 2011) (elements of crime); United States v. Birdine, 515 F.3d 842, 844
(8th Cir. 2008) (standard of review). We reject the First Amendment argument, as the
statute is neutral and the Supreme Court has recognized the government’s compelling
interest in protecting children from abuse, see Church of the Lukumi Babalu Aye, Inc.
v. City of Hialeah, 508 U.S. 520, 531 (1993) (neutral and generally applicable statute
need not be justified by compelling government interest even if it incidentally burdens
particular religious practice); Osborne v. Ohio, 495 U.S. 103, 109 (1990) (interest in
safeguarding physical and psychological well-being of minors is compelling); and we
have previously rejected the claim that the statute violates the Commerce Clause, see
United States v. Fadl, 498 F.3d 862, 866 (8th Cir. 2007). We find no error in Smith’s
sentence, which was within the properly calculated Guidelines range. See United
States v. Young, 644 F.3d 757, 762 (8th Cir. 2011) (this court reviews substantive
reasonableness of sentence under deferential abuse-of-discretion standard and may
apply presumption of reasonableness to sentence within Guidelines range); United
States v. Feemster, 572 F.3d 455, 460-61 (8th Cir. 2009) (en banc) (appellate court’s
review of sentence for abuse of discretion includes ensuring no significant procedural
error occured, and considering substantive reasonableness under totality of
circumstances).

                                          -2-
       As to Smith’s remaining pro se arguments, we conclude that the jurisdictional
argument is meritless, see United States v. Romero-Galue, 757 F.2d 1147, 1150 n.10
(11th Cir. 1985) (district court “obviously had subject matter jurisdiction” because
Congress, pursuant to § 3231, “conferred upon the federal district courts the power to
adjudicate all cases involving crimes against the United States”), and we decline to
consider on direct appeal his ineffective-assistance claim, see United States v.
Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005) (ineffective-assistance claims
are better raised in habeas proceedings).

        After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, the judgment
is affirmed. We also grant counsel’s motion to withdraw, and deny Smith’s appellate
motions.
                        ______________________________




                                         -3-